DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because
(Fig 2) It is unclear what element 129 is pointing to. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8-10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 8, the claims recite the limitation "the second hinge" in the body. There is insufficient antecedent basis for this limitation in the claim. For purposes of this examination, the “the second hinge will be treated as being “a second hinge”.
Claims 9-10 are rejected due to their dependency on a parent claim, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9 are rejected under 35 U.S.C. 102 (a)(1) or (a) (2) as being anticipated by US Publication 20060151077 by Milford (Here forth “Milford”).
Regarding claim 1, Milford discloses: A money and card carrier assembly (Fig 1) comprising: 
a first component (Fig 1, first component 10) having: 
a first portion (Fig A), wherein the first portion includes at least a first pocket formed therein (Fig 1, first pocket 65A), each of the at least first pocket being sized to allow a credit card to be releasably retained therein (Fig 1, pockets 65 and 75 can fit cards such as credit cards); 
a second portion (Fig A); and 
a first hinge (Fig A) connecting the first portion (Fig A) and the second portion (Fig A).
Regarding claim 2, Milford further discloses: wherein the at least first pocket of the first portion comprises an inside pocket (Fig A, inside pocket 75e) and an outside pocket (Fig A, outside pocket 65a).
Regarding claim 8, Milford further discloses each of the first hinge (Fig A) and the second hinge (Fig A) comprises a first fabric and second fabric (As the first and second hinges are part of two separate component, they are made of two separate fabrics).
Regarding claim 9, Milford further discloses wherein a separation is provided between the first fabric and the second fabric (Fig A, as first fabric of component one which is separate from the second fabric that is part of component two, there is a separation between the two fabrics).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Milford in view of US Patent 6050311 issued to Obenski (Here forth “Obenski”).
Regarding claim 3, Milford does not expressly disclose the pockets being formed from a single piece of fabric. 
Obenski discloses a similar money and card carrier wherein the inside pocket and the outside pocket are formed from a single piece of fabric (Column 1 lines 61-42, the pocket is formed by a single piece of fabric that is joined together by a seam; as the seam when the carrier is in the closed position are inside, the carrier contains inside seams that are hidden).
It would have been obvious to a person having ordinary skill in the art having the teachings of Milford and Obenski before them, when the application was filed, to have modified the money and card carrier of Milford to include the concept of the pockets being formed by a single fabric piece and inside seams, as taught by Obenski, to advantageously make the carrier clean cut looking.
Regarding claim 4, Milford as modified includes all of the limitations including wherein the single piece of fabric is joined to itself by an inside seam (See detailed description of the rejection of claim 3).
Regarding claim 5, Milford further discloses a first pocket and the second portion and being attached to the first hinge (Fig A). 
Milford does not expressly disclose central internal strips.
Obenski further discloses a similar money and card carrier comprising a central internal strip (Column 2 lines 48-50, the internal strip is folded along the stitched seam throughout the carrier sides and edges including along the free edges of the fabric as in Fig 2; therefore the pockets are also attached to the internal strip by the stitched seam).
It would have been obvious to a person having ordinary skill in the art having the teachings of Milford and Obenski before them, when the application was filed, to have modified the money and card carrier of Milford to include the concept of an internal strip extending between the at least first pocket and the second portion , as taught by Obenski, to advantageously make the carrier clean-cut and sturdy looking.
Regarding claim 6, Milford as modified discloses all of the limitation including the at least first pocket attached to the central internal strip by a stitched seam (See detailed description of the rejection of claim 5). 
But Milford as modified does not expressly disclose that the stitched seam is a single stitched seam.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a money and card carrier that includes a single stitched seam, because Applicant has not disclosed why this provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Milford’s modified carrier (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Milford’s modified carrier (details above) to obtain the invention as claimed.
Regarding claim 7, Milford as modified discloses all of the limitation including wherein the stitched seam extends along a free end of the first portion (See detailed description of the rejection of claim 5).
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Milford in view of US Publication 20150342313 by Antinone (Here forth “Antinone”).
Regarding claim 10, Milford does not expressly disclose a money clip.
Antinone discloses a similar money and card carrier comprising a money clip (Fig 2, clip 108) adapted to be inserted in the separation between the first fabric and the second fabric (Fig 2, is attached to the second fabric of the second hinge of the second component 301).
It would have been obvious to a person having ordinary skill in the art having the teachings of Milford, and Antinone before them, when the application was filed, to have modified the money and card carrier of Milford to include the concept of a money clip attached to the second fabric of the second component such that the clip is now between second fabric of the second component and first fabric of the first component, as taught by Antinone, to advantageously be able to secure money to the carrier.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Milford in view of US Publication 20090014105 by Shattuck (Here forth “Shattuck”).
Regarding claim 11, Milford does not expressly disclose magnetic members in the first component.
Shattuck discloses a similar money and card carrier comprising a magnet attached to the first portion of the first component and a first magnetically attractive member attached to the second portion of the first component (Fig 1, magnets 13).
It would have been obvious to a person having ordinary skill in the art having the teachings of Milford and Shattuck before them, when the application was filed, to have modified the money and card carrier of Milford to include the concept of magnets on the first and second portions of the first component, as taught by Shattuck, to advantageously secure both portions of the first component together to prevent anything from falling out.
Claims 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Milford in view of US Patent D931602 issued to Hedrick (Here forth “Hendrik”).
Regarding claim 12, Milford discloses further comprising a second component having: 
a sleeve sized to allow the second portion of the first component to be removably inserted therein (Fig A, sleeve 85 allows the second portion of first component 10 to be removably inserted into second component 16; Fig A, sleeve 85 can have a planar component 10 fit within and also includes a magnetic member 25 attached to the back portion; Para 33 lines 23-26); and 
[Not taught: at least a second pocket located on either side of the sleeve, each of the at least second pocket being sized to allow a credit card to be releasably retained therein].
Milford does not expressly disclose second pockets located on either side of the sleeve.
Hedrick discloses a similar money and card carrier wherein at least a second pocket located on either side of the sleeve, each of the at least second pocket being sized to allow a credit card to be releasably retained therein (Fig 2-3, both sides of the carrier have a second pocket on either side of the sleeve and a third pocket on one side of the sleeve).
It would have been obvious to a person having ordinary skill in the art having the teachings of Milford and Hedrick before them, when the application was filed, to have modified the money and card carrier of Milford to include the concept of second credit card pockets on either side of the sleeve of the second component, as taught by Hedrick, to advantageously store more credit cards.
Regarding claim 13, Milford as modified includes all of the limitations including wherein the second portion comprises at least a third pocket (Detailed description of the rejection shown in claim 12).
Regarding claim 14, Milford as modified does not expressly disclose wherein the at least third pocket is constructed from a single piece of fabric.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a money and card carrier with a third pocket constructed from a single piece of fabric, because Applicant has not disclosed why this provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Milford’s modified carrier (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Milford’s modified carrier (details above) to obtain the invention as claimed.
Regarding claim 15, Milford as modified includes all of the limitations including a second magnetically attractive member attached to the second component (See detailed description above of claim 12, the sleeve of Milford contains a magnet and with the added concept of pockets to the sleeve, the magnetic member will be embedded in the outer surface of at least one pocket).
Regarding claim 18, Milford discloses: A money and card carrier assembly (Fig A) comprising: 
a first component (Fig 1, first component 10) having: 
a first portion (Fig A), wherein the first portion (Fig A) includes at least a first pocket (Fig A) formed therein, each of the at least first pocket being sized to -9-Attorney Docket No.: OSL-011 allow a credit card (Fig A) to be releasably retained therein (Fig A, the card can be slid in and out of pocket); 
a second portion (Fig A); and 
a first hinge (Fig A) connecting the first portion and the second portion (Fig A); and 
a second component (Fig A, second component 16) having: 
a sleeve sized to allow the second portion of the first component to be removably inserted therein (Fig A, sleeve 85 allows the second portion of first component 10 to be removably inserted into second component 16); and 
[Not taught: at least a second pocket located on either side of the sleeve, each of the at least second pocket being sized to allow a credit card to be releasably retained therein].
Milford does not expressly disclose second pockets located on either side of the sleeve.
Hedrick discloses a similar money and card carrier wherein at least a second pocket located on either side of the sleeve, each of the at least second pocket being sized to allow a credit card to be releasably retained therein (Fig 2-3, both sides of the carrier have a second pocket on either side of the sleeve and a third pocket on one side of the sleeve).
It would have been obvious to a person having ordinary skill in the art having the teachings of Milford and Hedrick before them, when the application was filed, to have modified the money and card carrier of Milford to include the concept of second credit card pockets on either side of the sleeve of the second component, as taught by Hedrick, to advantageously store more credit cards.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Milford and Hedrick in view of US Patent 6601622 issued to Young (Here forth “Young”).
Regarding claim 16, Milford as modified does not expressly disclose a third component.
Young discloses a similar money and card carrier wherein a third component (Fig 1, component 103) having: a first generally planar portion (Fig 1, insertable planar portion 108); a second generally planar portion (Fig 1, planar portion 105a); and a second hinge connecting the first generally planar portion to the second generally planar portion (Fig 1B, the hinge can be seen between 105a and 108), wherein each of the first and second generally planar portions is sized to be removably insertable (Fig 1, both elements 105a and can fit into a sleeve of 100 of the carrier).
It would have been obvious to a person having ordinary skill in the art having the teachings of Milford, Hedrick, and Young before them, when the application was filed, to have modified the money and card carrier of Milford to include a third component that can fit into a pocket of the second component, as taught by Young, to advantageously store more cards.
Regarding claim 19, Milford discloses: A money and card carrier assembly (Fig A) comprising: 
a first component (Fig 1, first component 10) having: 
a first portion (Fig A), wherein the first portion (Fig A) includes at least a first pocket (Fig A) formed therein, each of the at least first pocket being sized to allow a credit card (Fig A) to be releasably retained therein (Fig A, the card can be slid in and out of pocket); 
a second portion (Fig A) ; and 
a first hinge (Fig A) connecting the first portion and the second portion (Fig A); and 
a second component (Fig A, second component 16) having: 
a sleeve sized to allow the second portion of the first component to be removably inserted therein (Fig A, sleeve 85 allows the second portion of first component 10 to be removably inserted into second component 16); and 
[Not taught: at least a second pocket located on either side of the sleeve, each of the at least second pocket being sized to allow a credit card to be releasably retained therein; and 
a third component having: 
a first generally planar portion; 
a second generally planar portion; and 
a second hinge connecting the first generally planar portion to the second generally planar portion, 
wherein each of the first and second generally planar portions is sized to be removably insertable] into the sleeve (Fig A, sleeve 52 can hold a variety of items including second planar portion).
Milford does not expressly disclose second pockets located on either side of the sleeve.
Hedrick discloses a similar money and card carrier wherein at least a second pocket located on either side of the sleeve, each of the at least second pocket being sized to allow a credit card to be releasably retained therein (Fig 2-3, both sides of the carrier have a second pocket on either side of the sleeve and a third pocket on one side of the sleeve).
It would have been obvious to a person having ordinary skill in the art having the teachings of Milford and Hedrick before them, when the application was filed, to have modified the money and card carrier of Milford to include the concept of second credit card pockets on either side of the sleeve of the second component, as taught by Hedrick, to advantageously store more credit cards.
Milford as modified does not expressly disclose a third component.
Young discloses a similar money and card carrier wherein a third component (Fig 1, component 103) having: a first generally planar portion (Fig 1, insertable planar portion 108); a second generally planar portion (Fig 1, planar portion 105a); and a second hinge connecting the first generally planar portion to the second generally planar portion (Fig 1B, the hinge can be seen between 105a and 108), wherein each of the first and second generally planar portions is sized to be removably insertable (Fig 1, both elements 105a and can fit into a sleeve of 100 of the carrier).
It would have been obvious to a person having ordinary skill in the art having the teachings of Milford, Hedrick, and Young before them, when the application was filed, to have modified the money and card carrier of Milford to include a third component that can fit into a pocket of the second component, as taught by Young, to advantageously store more cards.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Milford, Hedrick, and Young further in view of US Publication 20120261042 issued to Khubani (Here forth “Khubani”).
Regarding claim 17, Milford does not expressly disclose a magnet on the first planar portion.
Khubani discloses a similar  money and card carrier wherein the first generally planar portion comprises a magnet (Para 22, Fig 1 element 20).
It would have been obvious to a person having ordinary skill in the art having the teachings of Milford as modified and Khubani before them, when the application was filed, to have modified the money and card carrier of Milford to include a magnet on the first planar portion of the component, as taught by Khubani, to advantageously secure the component within assembly.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Milford and Hedrick in view of Shattuck.
Regarding claim 20, Milford discloses: a money and card carrier assembly (Fig 1) comprising: -10-Attorney Docket No.: OSL-011
a pocket component having: 
a central sleeve (Fig A, sleeve 85 can have a planar component 10 fit within and also includes a magnetic member 25 attached to the back portion; Para 33 lines 23-26); 
[Not taught: at least one pocket located on either side of the sleeve, 
each of the at least one pocket being sized to allow a credit card to be releasably retained therein, each of the at least one pocket having an outer surface; and 
a magnet embedded in the outer surface of one of the at least one pocket]; and 
a hinged component (Fig A, second hinge) having: 
a first generally planar portion (Fig A, first portion) [Not taught: having a magnet embedded therein]; 
a second generally planar portion (Fig A, second portion) [Not taught: having a magnetically attractive material embedded therein]; and 
a second hinge (Fig A, First hinge) connecting the first generally planar portion to the second generally planar portion (Fig A), 
wherein each of the first and second generally planar portions is sized to be removably insertable into the central sleeve (Fig A, the second planar portion is shown inserted and as the first planar portion is the same size as the second, it two can be inserted within the central sleeve).
Milford does not expressly disclose at least one pocket located on either side of the sleeve.
Hedrick discloses a similar money and card carrier wherein at least a second pocket located on either side of the sleeve, each of the at least second pocket being sized to allow a credit card to be releasably retained therein (Fig 2-3, both sides of the carrier have a second pocket on either side of the sleeve and a third pocket on one side of the sleeve), each of the at least one pocket having an outer surface (Fig 2, each pocket has an outer surface that is exposed to the outside).
It would have been obvious to a person having ordinary skill in the art having the teachings of Milford and Hedrick before them, when the application was filed, to have modified the money and card carrier of Milford to include the concept of second credit card pockets on either side of the sleeve of the second component, as taught by Hedrick, to advantageously store more credit cards.
Milford as modified includes all of the limitations including a magnet embedded in the outer surface of one of the at least one pocket (See detailed description above of claim 20, the sleeve of Milford contains a magnet and with the added concept of pockets to the sleeve, the magnetic member will be embedded in the outer surface of at least one pocket).
Milford does not expressly disclose magnetic members.
Shattuck discloses a similar money and card carrier comprising
a first generally planar portion having a magnet embedded therein (Fig 1, magnets 13); 
a second generally planar portion having a magnetically attractive material embedded therein (Fig 1, magnets 13).
It would have been obvious to a person having ordinary skill in the art having the teachings of Milford and Shattuck before them, when the application was filed, to have modified the money and card carrier of Milford to include the concept of magnets on the first and second portions of the first component, as taught by Shattuck, to advantageously secure both portions of the first component together to prevent anything from falling out.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 20050133129 by Saeed (Fig 1: magnets);
US Patent 2719557 issued to Bell (Fig 1: Money Clip);
US Patent 2816590 issued to Boots (Fig 1: Money Clip);
US Patent 2489364 issued to Broughton (Fig 1: removable component);
US Patent 3267980 issued to Bird (Fig 2: removable component);
US Patent 3856063 issued to Dengel (Fig 1: sleeves in carrier);
US Patent 4209048 issued to Sandos (Fig 1: stitching).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/       Examiner, Art Unit 3733        
/VALENTIN NEACSU/               Primary Examiner, Art Unit 3731